DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5, 6 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
Applicant's election with traverse of species I in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that Dahl (U.S. Pre-Grant Publication No. 2014/0119936) does not teach layers meeting the width requirement of independent claim 1 and each of Dahl’s layers are centered along the same vertical line, thus not satisfying claim 1’s requirement that the layers be continuously offset in the edgewise direction.  This is not found persuasive. 
Regarding the width requirement of claim 1, the width requirement of claim 1 is that the layers of first group has a first local width and the layers of second group has a second local width and there is no other limitation to the width of other layers. Inherently, all layers of fiber material have a local width. Therefore the first group has a first local width and the second group has a second local width. Claim 1 does not have any further limitation regarding to their width.
Regarding Dahl’s layers being centered along the same vertical line, claim 1 only requires the layers to be continuously offset in the edgewise direction. There is no claim limitation that deals with the center of the layers. Also as shown in figure 2 of Dahl, the edges are continuously offset, i.e., the ends of the layers in different chordwise positions. For example, the edge of layer 19 is at a different chordwise position is different from the edge of layer 18. Furthermore, figure 17 of applicant’s drawings show the first and second groups aligned in center. Applicant’s remarks filed on 04/18/2022 admits figure 17 correspond to claim 1. 
For these reasons Dahl clearly teaches all limitations of claim 1. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 depends on claim 1. Claim 7 only limits from claim 1 such that said first local width is equal to said second local width, or said first local width differs from the second local width. However, this limitation does not further limit the subject matter of the claim 1 because any two widths are inherently different or equal and there cannot be other alternative.
Claim 8 depends on claim 1. Claim 8 only limits from claim 1 such that the layers of said first group further have a first local length and the layers of said second group further have a second local length, wherein either said first local length is equal to said second local length or said first local length differs from the second local length. However, this limitation does not further limit the subject matter of the claim 1 because two groups of fiber layers inherently have lengths and they must be inherently different or equal as there cannot be other alternative.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhal (U.S. Pre-Grant Publication No. 2014/0119936).

As per claim 1, Dahl discloses a wind turbine blade component for a wind turbine blade, the wind turbine blade component (6) extending from a first end to a second end in a lengthwise direction (longitudinally extending main laminate 6, i.e., extending from a first end to a second end; paragraph [0067]) and further from a first edge to a second edge in an edgewise direction (left edge and right edge shown; figure 2), the wind turbine blade component comprises a plurality of layers of fibre material (15-19; figure 2) arranged in a stack extending in a thickness direction (as shown; figure 2), wherein the stack defines a first side (inner side) and a second side (outer side) where the first and second edges are arranged between the first and second sides (as shown; figure 2), said plurality of layers comprises a first group of layers and at least a second group of layers (lower half of the layers and upper half of the layers; figure 2), the layers of said first group has a first local width and the layers of said second group has a second local width (as shown; figure 2), wherein the layers of at least one of said first and second groups are continuously offset in at least one edgewise direction from the first side to the second side (as shown; figure 2), where the layers of said first group are offset in a first edgewise direction to form a first edge profile (the left ends (edges) of layers in the lower half are offset toward left; figure 2) and the layers of said second group are offset in a second edgewise direction to form a second edge profile (the left ends (edges) of layers in the upper half are offset toward right; figure 2), characterised in that the first edgewise direction is opposite of the second edgewise direction (as shown; figure 2).

    PNG
    media_image1.png
    229
    675
    media_image1.png
    Greyscale

As per claim 2, Dahl discloses a wind turbine blade component according to claim 1, and further discloses an outermost layer of said first group is aligned with an outermost layer of said second group in the thickness direction (all layers are aligned in the center; figure 2).

As per claim 4, Dahl discloses a wind turbine blade component according to claim 1, and further discloses wherein the layers of at least the first group  or second group are arranged in a continuous order in the thickness direction (as shown, the layers are arranged in a continuous order; figure 2).

As per claim 7, Dahl discloses a wind turbine blade component according to claim 1, and further discloses wherein said first local width is equal to said second local width, or said first local width differs from the second local width (the lower half of the layers has the same width as the upper half of the layers; figure 2).

As per claim 8, Dahl discloses a wind turbine blade component according to claim 1, and further discloses wherein the layers of said first group further have a first local length and the layers of said second group further have a second local length, wherein either said first local length is equal to said second local length or said first local length differs from the second local length (the upper half and the lower half inherently have lengths and they must be the same or different by inherency).

As per claim 9, Dhal discloses a method of manufacturing a wind turbine blade component according to claim 1, comprising the steps of: laying up a first group of layers of a fibre material in a mould, wherein each layer of said first group (30) has a first local width, further laying up at least a second group of layers of the fibre material, wherein each layer of said at least second group has a second local width (layers of main laminate 6 arranged on mould part 1; laminate 6 has the upper half (second group) with a first width and the lower half (first group) with a second width; figures 1, 2; paragraph [0075]), infusing said fibre material with a resin, substantially curing said resin to form a wind turbine blade component (laminate 6 is impregnated with resin; paragraph [0067]), characterised in that the laying up of at least one of said first and second groups of layers comprises continuously offsetting subsequent layers of said at least one of the first and second groups of layers in one edgewise direction relative to a reference layer of said at least one of the first and second groups of layers (layers 16-19 are have edges that are offset from the edge of layer 15 (reference layer); figure 2).

As per claim 10, Dhal discloses a method according to claim 9, characterised in that at least one of said first and second groups of layers is laid up in a continuous step (the layers of the upper half of laminate 6 and the lower half of laminate 6 are laid up continuously; figure 2).

As per claim 14, Dhal discloses a wind turbine blade  for a wind turbine, extending from a blade root to a tip end in a longitudinal direction and further from a leading edge to a trailing edge in a chordwise direction (wind turbine blade, i.e., inherently having a root, a tip, a leading edge and a trailing edge; claim 1), the wind turbine blade comprises a blade shell forming a pressure side and a suction side (shell half defining the pressure side and a second shell half defining the suction side; paragraph [0057]) and a load carrying structure (6; figure 2) arranged between the pressure side and the suction side (laminate 6 is interior to outer surface 2, i.e., laminate 6 is between the pressure side and the suction side; figure 1), wherein said load carrying structure comprises at least one main laminate located at the pressure side and at least one main laminate located at the suction side, characterised in that at least one of said main laminates at the pressure and suction sides  is configured according to claim 1 (each shell halves having laminate 6; figure 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Girolamo (U.S. Pre-Grant Publication No. 2020/0300216) teaches a laminate for a wind turbine blade having an arrangement similar to figures 6, 10 and 11 11 of the instant application. However it is noted that Girolamo is not a prior art to the instant application as Girolamo is filed and published later than the filing date of instant application.
Dhal (U.S. Patent No. 9,599,094) also teaches two groups of fibers having edges having continuously offset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745